Exhibit 10.33

AMENDMENT NO. 2 TO MANUFACTURING SERVICES AGREEMENT

SEPTEMBER 11, 2014

This Amendment No. 2 is intended to modify the MANUFACTURING SERVICES AGREEMENT
dated March 12, 2010, as amended, (the “Agreement”) by and between OREXIGEN
THERAPEUTICS, INC., a corporation existing under the laws of the State of
Delaware (“Client”), and Patheon Pharmaceuticals Inc., a corporation existing
under the laws of the State of Delaware, and Patheon Inc., a corporation
existing under the laws of Canada (collectively, “Patheon”) effective as of
October 6, 2014 (the “Amendment No. 2 Effective Date”). All capitalized terms
used herein and not otherwise defined will have the meanings assigned to such
terms in the Agreement.

The parties hereto, intending to be legally bound, agree to modify the Agreement
as follows (the “Amendment No. 2”):

 

1.

Any capitalized term that is not defined in this Amendment No. 2 will have the
meaning set forth in the Agreement.

 

2.

All references to “Confidentiality Agreement” in the Agreement shall mean that
certain Amended and Restated Confidentiality Agreement between Patheon and
Client dated as of September 11, 2014.

 

3.

The following new Section 9.3(k) shall be added to the Agreement:

“it will comply with all applicable laws throughout the term of this Agreement,
including providing all required written certifications, representations, and
disclosures. Specifically, Patheon represents and warrants that it will comply
with applicable requirements of the following Federal Acquisition Regulation
(“FAR”) clauses, which are hereby incorporated by reference and made a part of
this Agreement as if fully set forth herein: (i) FAR 52.203-13, Contractor Code
of Business Ethics and Conduct (Apr. 2010); (ii) FAR 52.219-8, Utilization of
Small Business Concerns (Dec. 2010) (15 U.S.C. § 637(d)(2) and (3)); (iii) FAR
52.222-26, Equal Opportunity (Mar. 2007) (Executive Order 11246); (iv) FAR
52.222-35, Equal Opportunity for Veterans (Sep. 2010) (38 U.S.C. § 4212);
(v) FAR 52.222-36, Affirmative Action for Workers with Disabilities (Oct. 2010)
(29 U.S.C. § 793); (vi) FAR 52.222-40, Notification of Employee Rights Under the
National Labor Relations Act (Dec. 2010) (E.O. 13496); (vii) FAR 52.222-50
Combating Trafficking in Persons (Feb. 2009) (22 U.S.C. 7104(g)) and (viii) FAR
52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (Feb
2006). For greater clarity, subparagraphs (iii), (iv), (v) and (vi) shall not be
applicable to Patheon Inc. BY ACCEPTANCE OF THIS AGREEMENT, PATHEON HEREBY
CERTIFIES THAT NEITHER PATHEON NOR ANY OF PATHEON’S PRINCIPALS IS PRESENTLY
DEBARRED, SUSPENDED, PROPOSED FOR DEBARMENT, DECLARED INELIGIBLE OR VOLUNTARILY
EXCLUDED FOR THE AWARD OF CONTRACTS BY ANY U.S. FEDERAL AGENCY.

 

4.

Except for the matters set forth in this Amendment No. 2, all other terms of the
Agreement will remain unchanged and will continue in full force and effect. If
there is any conflict between the terms of the Agreement and this Amendment
No. 2, the terms of this Amendment No. 2 will govern.

 

5.

The Agreement and this Amendment No. 2 represent the complete and entire
understanding between the parties regarding the subject matter hereof and
supersede all prior or contemporaneous negotiations, representations or
agreements, either written or oral, regarding



--------------------------------------------------------------------------------

 

this subject matter. The Agreement and this Amendment No. 2 cannot be modified
or amended except in a writing signed by an appropriate officer of each of the
parties hereto.

 

6.

This Amendment No. 2 will be construed and enforced in accordance with the laws
of the State of New York, excluding its conflicts of law provisions, and the
laws of the United States of America applicable therein and subject to the
exclusive jurisdiction of the courts thereof. The UN Convention on Contracts for
the International Sale of Goods will not apply to this Amendment No. 2.

 

7.

This Amendment No. 2 may be executed in multiple counterparts, each of which
will be deemed an original, but both of which together will constitute one and
the same instrument. A facsimile, PDF or any other type of copy of an executed
version of this Agreement signed by a Party is binding upon the signing party to
the same extent as the original of the signed Agreement, and may be delivered
electronically.

[Signature Page to Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment No. 2
as of the Amendment No. 2 Effective Date.

 

PATHEON PHARMACEUTICALS INC.

By:

/s/ Francis P. McCune

Name:

Francis P. McCune

Title:

Secretary

PATHEON INC.

By:

/s/ Michael Fournier

Name:

Michael Fournier

Title:

VP Commercial Operations

OREXIGEN THERAPEUTICS, INC.

By:

/s/ Philip Roberts

Name:

Philip Roberts

Title:

V.P. Tech Ops

OREXIGEN THERAPEUTICS, INC.

By:

/s/ Joseph Hagan

Name:

Joseph Hagan

Title:

CBO

 

4